Citation Nr: 1444519	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-05 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than November 9, 2007, for the grant of service connection for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran service connection for diabetes mellitus and assigned an initial rating of 20 percent effective November 9, 2007, the date of the Veteran's claim.  In June 2009, the Veteran disagreed with the effective date assigned, and that issue was adjudicated in the December 2009 statement of the case.  In July 2014, the Veteran testified before the Board at a hearing held via videoconference.

In his testimony given in July 2014, the Veteran raised a claim for an increased rating for diabetes mellitus.  That matter is referred to the RO for initial adjudication.


FINDINGS OF FACT

1.  On November 9, 2007, the Veteran first filed a claim of service connection for diabetes mellitus, secondary to herbicide exposure in the Republic of Vietnam.

2.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran suffered from diabetes mellitus in 2001, to include on May 8, 2001, the date of effect of the liberalizing law that included diabetes mellitus on the list of presumptive diseases


CONCLUSION OF LAW

The requirements for an effective date of November 9, 2006, for a grant of service connection for diabetes mellitus, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.109, 3.114(a), 3.155, 3.159, 3.400 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

The appeal with regard to the instant claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court of Appeals for Veterans Claims (CAVC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of prejudice in this case with regard to the instant claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issues on appeal, and made note of the specific elements necessary to substantiate the earlier effective date claim.  The VLJ also suggested the submission of any additional evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, various private treatment records, VA treatment records and various VA examination reports.  At his hearing, the Veteran referred to two documents that showed that he had a diagnosis of diabetes mellitus at the time of the May 8, 2001, liberalizing law.  Those documents do not appear to have been associated with the claims file.  However, in light of the beneficial outcome of the claim, the Board finds that further remand to obtain those records is not necessary, as no earlier effective date is available to the Veteran under the applicable laws and regulations.  The Board has also reviewed the Veteran's Virtual VA and VBMS claims file.  Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim.

II.  Analysis

In a November 9, 2007 correspondence, the Veteran requested service connection for diabetes mellitus, secondary to herbicide exposure.  By a June 2008 rating decision, the Veteran was awarded service connection for diabetes mellitus on a presumptive basis associated with his presumed in-service exposure to herbicide agents, effective November 9, 2007, the date of claim.  

In his June 2009 Notice of Disagreement and his February 2010 VA-9 Substantive Appeal, the Veteran asserted that he should be granted an effective date for service connection prior to November 9, 2007.  The Veteran stated that his diabetes mellitus existed prior to May 8, 2001, the date of effect of the liberalizing law that included diabetes mellitus on the list of presumptive diseases, and thus he is entitled to an earlier effective date.  He contends that he was diagnosed with diabetes as early as 1993, and certainly had the condition in 2001.  

The effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2). 

Generally, for claims awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue, as in this case, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114(a).  The effective date for which diabetes mellitus was added to the list of presumptive diseases in connection with herbicide exposure is May 8, 2001.  See Disease Associated with Exposure to Certain Herbicide Agents: Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. § 3.309(e) ); Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).

The Veteran asserts that he is entitled to an earlier effective date pursuant to 38 C.F.R. § 3.114(a), under which an earlier effective date may be awarded pursuant to a "liberalizing" VA law or administrative issue.  The Veteran contends that he was diagnosed as early as 1983, but at least in 2001. 

Under 38 U.S.C.A. § 5110(g), where compensation is awarded pursuant to an administrative issue, the effective date of the award must be fixed "in accordance with the facts found," but cannot be earlier than the effective date of the issue.  In no event shall such award or increase be retroactive for more than one year from the date of application or the date of administrative determination of entitlement, whichever is earlier.  Thus, the effective date of an award could be effective the date of a liberalizing VA administrative issue, but only if the date of the administrative issue was within a year of either the date of the claim or of the administrative determination of entitlement. 

In this case, the Veteran's claim was received on November 9, 2007 and the preponderance of the evidence reflects that neither a formal nor informal claim for benefits was filed prior to that date.  This was many years after the May 2001 date of the liberalizing VA administrative issue, and thus the May 2001 date or any earlier date of diagnosis date cannot be the effective date of the grant of service connection for diabetes mellitus under 38 U.S.C.A. § 5110(g).  The earliest possible effective date of the award of service connection for diabetes mellitus is therefore November 9, 2006, one year prior to the date of the claim, as that date was earlier than the determination of entitlement.

Like the statute 38 U.S.C.A. § 5110(g), the regulation 38 C.F.R. § 3.114, which implemented the statute, states that the effective date of an award made pursuant to a VA liberalizing issue "shall not be earlier than the effective date of the issue itself," thus implying that the effective date of the grant of the award could be the same date as the date of the liberalizing issue, in this case May 8, 2001.  However, again like the statute, the subsequent language of the regulation clarifies when this can occur.  The only way that an effective date of an award can be the same date as the effective date of the liberalizing VA administrative issue is if the claim is reviewed within a year of the effective date of the issue, either at VA or the claimant's initiative.  38 C.F.R. § 3.114(a)(1).  If the claim is reviewed more than one year after the effective date of the issue, either at VA or the claimant's initiative, then "benefits may be authorized for a period of 1 year prior to the date of receipt of such request."  38 C.F.R. § 3.114(a)(2), (3).  In this case, as shown above, the Veteran's first claim for service connection for diabetes mellitus of any kind was made many years after the May 8, 2001, VA liberalizing issue; therefore the earliest date that the service connection benefits may be authorized under the regulation is one year prior to the claim.  Thus, the only relief available to the Veteran is a grant of an earlier effective date one year earlier to the date he filed his claim, or, November 9, 2006. 

It is also significant that both the statute and regulation provide for the assignment of the effective date "in accordance with the facts found."  In his original claim in 2007, the Veteran reported that he had been diagnosed with diabetes in 1996.  A blood test done in May 1998 noted that the Veteran's glucose level was high.  It was noted on the record that he complained of dizziness.  An October 2001 blood test noted glucose was high at 131.  A November 2001 blood test noted glucose was 254.  The Veteran has submitted a February 2010 private medical opinion stating that he was diagnosed with diabetes mellitus in 2001.  Also of record is a January 2014 VA opinion stating that, upon review of the medical evidence including a May 1998 laboratory finding and a November 2001 laboratory finding, it appeared that the first confirmation of diagnosis of diabetes mellitus was on November 5, 2001.  The examiner stated that it would be pure speculation to hypothesize an onset date prior to November 5, 2001.  However, the Board finds that given the close proximity of the confirmation of diagnosis to the date of the liberalizing law, that of six months, and the positive private medical evidence showing that the Veteran was diagnosed in 2001 with the disease, all benefit of the doubt shall be found in favor of the Veteran, finding that the medical evidence does not exclude a finding that he suffered from diabetes in the months prior to November 2001.  While November 2001 is the date of confirmed diagnoses that is of record, he has testified of having received an earlier diagnosis, and there is no concrete medical evidence to demonstrate he did not suffer from the disease within six months prior to that date.  

In sum, and when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran met all of the requirements for service connection for diabetes mellitus at the time of the liberalizing law.  However, under the statute and regulation he is entitled to the May 8, 2001 liberalizing issue effective date only if he filed a claim within a year of that date.  As the facts found by the Board are that he did not file such a claim, the earliest effective date that he can receive is one year prior to his claim, specifically November 9, 2006.  Therefore, an earlier effective date pursuant to 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 is granted.  No earlier effective date, however, can be granted under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

An effective date of November 9, 2006, for service connection for diabetes mellitus, is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


